 Case 1:17-cr-00686-LAK Document 282-43 Filed 02/12/19 Page 1 of 7


     1                    UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
     2

     3
                                         x
     4
         UNITED STATES OF AMERICA
     5
         v.                              :    S2 17 Cr.   686   (LAK)
     6
         James Gatto,
     7   Men  Code, and
         Christian Dawkins,
     8
                   Defendants.
     9
                                         x
10

11

12

13

14
                              Recorded Conversation
15                                708—314—3402

16

17

18                       Date: August 11, 2016
                         Time: 4:50:19 PM
19                       Session Number: 733
                         Participants: Men   Code
20                                     James Gatto

21

22                       (U/I)   -   UNINTELLIGIBLE
                         (PH)    -   PHONETIC SPELLING
23

24

25
                                                                        GOVERNMENT
                                                                          EXHIBIT
                                                                               rr
                                                                        52 17 Cr 586 tIAK)
 Case 1:17-cr-00686-LAK Document 282-43 Filed 02/12/19 Page 2 of 7
                                                                                        1

     1    CODE:       What’s going on,           brother?

     2    GATTO:      Yeah,       sorry.

     3    CODE:       No.     So,    here’s the deal.        Kid    —-   there’s a

     4                kid named Nassir Little who’s top                  ——




     5    GATTO:      Right.

     6    CODE:      ——     five or six in the country who Larranaga

     7               and those guys really want.                  The problem is,

     8               Arizona’s offered the kid 150,                 and we’re

     9               trying to keep him from going to one of their

 10                  schools.         So,     it was brought to me through

11                   Brad and Christian,              who said,   hey,   do you

12                   think Jim would be able to keep him at Miami,

13                   because they really want the kid.                   And I

14                   said,     I don’t know the answer to that.                  I’ll

15                   have to ask Jim if he’s willing to do that.

16                   I don’t know how,           and what,    and where,      and,

17                   you know,       why,     and blah,   blah,    blah.

18       GATTO:      He’s got       --




19       CODE:       He’s    --




20       GATTO:      ——   he’s got       ——   he’s,   he’s going to be a

21                   senior,      right?

22       CODE:      Yes.      He’s,      he’s a rising senior.

23       GATTO:     So this will be ‘18.              When would they need the

24                  money?

25       CODE:      Uh,     again,    it doesn’t have to be all in one
Case 1:17-cr-00686-LAK Document 282-43 Filed 02/12/19 Page 3 of 7
                                                                                     2

     1               lump sum.       I can,       I can make it work if

     2               you’re saying you’ll do it.                I can tell them

     3               that,    you know,      its installments,          and we’ll

     4               figure out how to get it to you,                  when,   where,

     5               how,    blah,   blah,    blah.     So,    just,    I mean,      I

     6               know you have some,            some uh    -—   and he’s not

     7               committing tomorrow,            right?     So,    it’s not one

     8               of those where I need an answer today,                    you

     9               know what I’m saying?             I just wanted to put

 10                 it on your plate,             because,    like I told you,

 11                 TJ was inserting himself into the

12                  conversation.      And that’s okay.               I love TJ.

13                  I’m just saying that they don’t know him

14                  enough to do it          ——




15       GATTO:     Right.

16       CODE:      ——    and they weren’t really comfortable with

17                  it.     And I just said,         well,    I’ll have a

18                  conversation with Jim,            and if he wants to do

19                  it,   then I’ll deal with it;             and if not,      then,

20                  you know    -—




21       GATTO:     Did they,    did they bring any of that up to                    —-




22                  does Rivers know anything about it?

23       CODE:      I don’t know.       I don’t know.

24       GATTO:    All right.

25       CODE:      I mean,    but it would help,            it would help us,
 Case 1:17-cr-00686-LAK Document 282-43 Filed 02/12/19 Page 4 of 7
                                                                                 3

      1               it would help us dramatically if Rivs got

     2                the,    the team deal,      because they weren’t           ——




     3                they didn’t get any money this year,              like

     4                none.

     5    GATTO:      Yeah.     Rivs told me that he was,           because I

     6                had asked him.        He said he was going to give

     7                them 50 or something next year.

     8    CODE:      Okay.      Well,    if that’s the case,        then,   yeah,

     9               it helps us tremendously             ——




 10       GATTO:     That’s     ——




 11       CODE:           get it done,      because,      I mean,   I can
                     —-
                                                                            -—   if

12                   he’s getting 50,        and we’re going to get the

13                   kid,     you know,    whatever it is he’s looking

14                   for,     if we can match the Arizona deal,             then

15                   okay,    great.      Then lie’s set.

16        GATTO:     Do we have to match the Arizona deal?

17        CODE:      I don’t know if we have to match it,              but I

18                   can have that conversation.

19        GATTO:     All right.        All right.

20        CODE:      Okay?

21        GATTO:    Well,     let me talk to Rivers on some things

22                  and then,        you know,   obviously,    like you said,

23                  we don’t need an answer today,             but,   I mean,

24                  if I,     if I have to pay it out in ‘18,           that’s

25                  fine.      I just,    you know   ——
 Case 1:17-cr-00686-LAK Document 282-43 Filed 02/12/19 Page 5 of 7
                                                                                           4

     1    CODE:       Yeah.      I mean,        I can       ——    we can,    we can push

     2                it into      ‘18 if we do it.                    I mean,   you know,

     3                like what we’re doing in the other situation

     4               where we’re          —-    you know,          if we do 25,      or 30,

     5               or something,             in,    in    ‘17,       and then we push

     6               the rest of it into                   ‘18,    I don’t see that

     7               being an issue.                 Like,      it shouldn’t be a

     8               problem.

     9   GATTO:      Yeah.       I just don’t know if I,                    I just don’t

 10                  know if I can do anything in                         ‘17.   That’s

11                   what I’m saying.                The     ——




12       CODE:       Sure.

13       GATTO:      January of         ‘18 is       ——    you know,        I could do it

14                   all,      you know,       with January;             and then,   you

15                   know,      June;    and then          --




16       CODE:       We   --




17       GATTO:      --   when he gets on campus.

18       CODE:       That’s fine.          And we can             —-




19       GATTO:      Is that     ——




20       CODE:      ——    and we can,          and we can protect ourselves

21                  by saying,          look,    if the kid commits in,               if

22                  the kid commits in January,                         we’ll start it

23                  then.

24       GATTO:     Right.

25       CODE:      Like,      I can,     I mean       -—
Case 1:17-cr-00686-LAK Document 282-43 Filed 02/12/19 Page 6 of 7
                                                                                               5

     1    GATTO:            Right.

     2    CODE:                 ——    I can finagle it.         You just talk to

     3                      Rivers,          and hit me back,     and let me know kind

     4                      of what,          what you,     what you,       what you think

     5                      is the best course of action.                       And then,   I’ll

     6                      see what,          what I can do with the numbers.

     7    GATTO:   Yeah.      Just try,           try to get it to      —       what did we do

     8                      with Bowen?             100?

     9   CODE:             Yep.

 10      GATTO:            Yeah.

11       CODE:              I don’t know if they’ll take                    —




12       GATTO:             (U/I).

13       CODE:             I,    I don’t,          I don’t know if they’ll take that

14                         much less,             but if I can take it down at least

15                         25,       then probably.

16       GATTO:    Alright.          Well,    let’s just see.

17       CODE:             Okay.           I’ll   --




18       GATTO:            So,       Christian,        how’s Christian          ——




19       CODE:             ——    I’ll have that conversation.

20       GATTO:            So,       how’s Christian involved?

21       CODE:             So,       Christian and Brad have a longstanding

22                         relationship.               Christian is the guy who

23                         introduced me to Brad when he had the kid.

24       GATTO:            Okay.           I got it.

25       CODE:             So,       so,   that’s his dude,      and that’s,          that’s
 Case 1:17-cr-00686-LAK Document 282-43 Filed 02/12/19 Page 7 of 7
                                                                                     6

     1               why this whole TJ thing kind of spooked him,

     2               because he was like,            listen,      I like TJ,       but I

     3               don’t really want TJ handling anything I’ve

     4               got my hands on.             I said,    well,   again,    that’s

     5               a conversation I need to have with Gatto.

     6   GATTO:      Airight.

     7   CODE:       You know.

     8   GATTO:      It’s nothing against TJ.               He’s comfortable,

     9               you know,        talking to,     talking to you,         so   ——




10       CODE:       Urn-hum,    urn-hum.

11       GATTO:      I just gotta tell TJ that.                  Which I will      ——




12       CODE:       Yeah.

13       GATTO:      --   once I figure everything out.

14       CODE:       Okay.      You   --   When are you,         when are you,

15                   when are you heading off               ——   you’re on a

16                   family vacation now,           so I’m going to leave

17                   you alone,       so I’ll talk to you next week.

18       GATTO:     No,   no,    I’m fine.        Yeah,   I mean,     I’ll check

19                  it,   yeah.       I’ll,   I’ll figure it out by early,

20                  early next week.

21       CODE:      Okay.       All right,    cool.       Well,    enjoy the

22                  family.       Okay,    man.

23       GATTO:     All right.         Thank you.

24       CODE:      All right.         Thank you.

25                   [End of recording.]
